DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 12/14/2021 and interview on 1/10/2022.  Claims 1, 12 and 20 have been amended.  Claims 1, 3-12 and 14-22 are allowed.


REASON FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“maintaining a preference list indicating an ordered preference of the plurality of modalities of communication with the prioritized one of the plurality of modalities of communication and the preference of the plurality of modalities is ordered in the preference list based on an amount of user interaction occurring within each of the plurality of modalities of communication for one or more users during the use of with each of the plurality of modalities of communication; and
transferring one of the plurality of communication sessions from a specific modality of communication to a different modality of communication based on the ordered preference of the plurality of modalities of communication." as stated in claims 1, 12 and 20.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-12 and 14-22 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


Hungerford et al. Pub. No.: (US 2012/0117556 A1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-12 and 14-22 (e.g., System and method for controlling updates on a mobile device).
Semian et al. Pub. No.: (US 2011/0153352 A1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-12 and 14-22 (e.g., Scheduling and communications systems and method).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446